Case 2:18-cv-01890-JFB-ARL Document 26 Filed 03/13/19 Page 1 of 1 PageID #: 353



DATE: March 13, 2019          AT: 1:30 p.m. TIME IN COURT: 39 mins.

BEFORE:     JUDGE JOSEPH F. BIANCO, U.S.D.J.:
            CIVIL CAUSE FOR ORAL RULING

DOCKET NUMBER: 18-CV-1890

TITLE: Wende v. Board of Educ. Of Garden City

FTR: 1:32 – 2:11                    COURTROOM DEPUTY: Michele Savona

   X        CASE CALLED

   X        COUNSEL FOR ALL SIDES PRESENT.
            Wendy Pelle Beer (plaintiff’s counsel)
            Steven & Colleen Wende (plaintiffs)
            Lewis Silverman (defendant, in person)

   X        CONFERENCE HELD

            DISCOVERY TO BE COMPLETED BY

            PARTIES TO COMPLETE
            BY THE NEXT CONFERENCE OR BY

            NEXT (TELEPHONE) STATUS CONFERENCE SET FOR

            CASE TO BE REFERRED TO MAGISTRATE JUDGE
            FOR

            MOTION SHALL BE FILED BY
            OPPOSITION SHALL BE FILED BY
            REPLY SHALL BE FILED BY
            ORAL ARGUMENT SHALL TAKE PLACE

            JURY SELECTION SET FOR

            JURY TRIAL TO CONTINUE

  X         OTHER:    Decision made on the record.       Written order to
follow.
